Citation Nr: 0525301	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-18 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
1993 for the award of a 60 percent evaluation for chronic 
lumbar strain with post-operative laminectomy and disc 
surgery.

2.  Entitlement to an effective date earlier than March 10, 
1993 for the award of a total disability evaluation due to 
individual unemployability arising from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1959 to January 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO granted an increased 
evaluation for the veteran's service-connected chronic lumbar 
strain with post-operative laminectomy and disc surgery.  
This disability was evaluated as 60 percent disabling 
effective from March 10, 1993.  In addition, the RO granted a 
total disability evaluation due to individual unemployability 
(TDIU) arising from service-connected disabilities.  This 
award was also made effective from March 10, 1993.  The 
veteran has appealed the effective dates of these awards.

In October 1997, the Board remanded the issue of entitlement 
to an increased evaluation for chronic lumbosacral strain, at 
the time rated as 20 percent disabling.  The RO was 
instructed that "if the benefit sought on appeal is not 
granted to the veteran's satisfaction," a Supplemental 
Statement of the Case (SSOC) should be issued and the case 
returned to the Board.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  As noted above, the RO granted the 
increased evaluation in March 2001.  Regarding the evaluation 
of the low back disability, the rating decision noted, "the 
appeal can be closed because benefits sought have been fully 
allowed."  The veteran was provided a copy of this rating 
determination in April 2001.

A Report of Contact with the veteran's representative dated 
in May 2001 noted that he was informed that the March 2001 
decision was considered a full grant regarding the veteran's 
claim for an increased evaluation.  It was reported that the 
representative did not contest this determination, but 
instead contended that the veteran was entitled to an earlier 
effective date for the evaluations granted in the March 2001.  
He informed VA that the veteran would submit a Notice of 
Disagreement (NOD) regarding the effective dates of the 
awards.  In November 2001, the veteran's representative 
submitted a NOD with the March 2001 rating decision.  The 
only issues contested were the effective dates assigned the 
increased evaluation and TDIU.  

Based on the above facts, to include the veteran's apparent 
satisfaction with the current evaluation of his low back 
disability, the Board finds that all benefits sought on 
appeal regarding the evaluation of his low back disability 
have been granted.  The only issued currently contested by 
the veteran is the determination regarding the effective 
dates of these awards.  Therefore, the issue of entitlement 
to an increased evaluation for his low back disability is no 
longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is compliance with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004), and the veteran's 
rights of due process.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

As noted above, the RO issued its initial adverse decision in 
March 2001.  A Statement of the Case (SOC) was issued in June 
2003.  Regulations at 38 C.F.R. § 3.159 were cited in this 
SOC.  A letter discussing VA's duty to assist (in compliance 
with the VCAA) was not issued to the veteran until October 
2003.  A review of this letter indicates that the veteran was 
informed of his and VA's responsibilities in obtaining 
relevant evidence.  He was instructed to provide "evidence 
that shows you are entitled to an earlier effective date 
prior to March 10, 1993."  However, this notification failed 
to inform the veteran of the type of evidence that would 
support such a finding.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, this 
notification was issued over three years after the initial 
adverse decision and an Agency of Original Jurisdiction (AOJ) 
has not revisited these issues on appeal since the October 
2003 letter.  The Board finds that this notification is not 
contemporaneous with the adverse decision of the RO.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  On 
remand, an adequate notification in compliance with the VCAA 
must be issued.

The veteran has informed VA that he was awarded Social 
Security Administration (SSA) disability benefits.  He has 
submitted copies of the SSA's favorable decision dated in 
November 1983 and two examination reports, apparently 
obtained by the SSA in 1983.  However, VA has yet to request 
that SSA provide all medical evidence reviewed in making its 
November 1983 award.  The U. S. Court of Appeals for Veterans 
Claims has ruled on the importance of VA obtaining SSA 
records in connection with disability claims.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  These records 
are pertinent to the current claims, in particular to the 
determination of entitlement to TDIU.  On remand, VA must 
request copies of this evidence from SSA and associate this 
evidence with the claims file.  

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of the information 
and evidence not of record that is 
necessary to substantiate the claims for an 
effective date earlier than March 10, 1993 
for the award of a 60 percent evaluation 
for chronic lumbar strain with post-
operative laminectomy and disc surgery, and 
TDIU.  Inform him that the most probative 
evidence is evidence that would establish:
a)	Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, with little intermittent relief.
b)	A fracture of a vertebra requiring 
abnormal mobility requiring a neck 
brace; or, with cord involvement, being 
bedridden, or requiring long leg braces.
c)	The veteran was unable to secure or 
follow a substantially gainful 
occupation as a result of his service-
connected disabilities.
d)	The veteran filed an informal or formal 
claim for an increased evaluation and/or 
TDIU prior to March 10, 1993.

Also inform the veteran of (1) the 
information and evidence that VA will seek 
to obtain on his behalf; (2) the 
information or evidence that he is expected 
to provide; and (3) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Make arrangements to obtain copies of 
all medical evidence reviewed by SSA in 
its November 1988 determination to award 
disability benefits (and any prior SSA 
decision regarding entitlement to SSA 
disability benefits).  All responses and 
evidence provided should be associated 
with the claims file.

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
If not, than implement corrective 
procedures.  

4.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  Specifically 
consider whether the provisions of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.400(o), and 4.16(b) are applicable to 
the current claims.  If any decision with 
respect to the claims on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must specifically inform the veteran 
of the criteria at 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.400(o), and 
4.16(b).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on next page.)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




